           Case1:19-cv-00024-AKH
          Case  1:19-cv-00024-AKH Document
                                  Document132
                                           133 Filed
                                                Filed10/02/20
                                                      10/06/20 Page
                                                               Page11ofof22


                                                                        USDCSDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FIL ED             I
-------------------------------------------------------X                DOC#: _ _~,....,...,,,..-/'---   !;
MICHELLE LANHAM,                                                        DATE FILED: 0 o 2lJ 7- \

                          Plaintiff,                               Docket No. : 19-CV-00024-AKH

        -against-                                                  NOTICE OF WITHDRAWAL
                                                                   OF MOTION

LUMENIS INC, STEVEN GERHART, TODD ROSA
GREG MACK and TRENTON WILLIAMS,

                          Defendants.
---------------------------------------------------------------X

            NOTICE OF WITHDRAWAL OF DEFENDANTS' MOTION FOR SUMMARY

JUDGEMENT, OR IN THE ALTERNATIVE, SUMMARY ADUDICATION



            PLEASE TAKE NOTICE IHAT Defendant TRENTON WILLIAMS by his attorneys,

Law Offices of Alessandra M. Messineo Long, LLC, hereby withdraws the Motion for Summary

Judgment, or in the Alternative Summary Adjudication filed on June 16, 2020, without waiting

Defendant's right to re-file this Motion or any other motion for summary adjudication and/or

judgment at a later date.


Dated: October 2, 2020
       Riverside, Connecticut
                                                     LAW OFFICES OF ALESSANDRA M.,
                                                     MESSINEO LONG, LLC
                                                     By Isl Alessandra M Messineo Long
                                                     Alessandra M. Messineo Long, Esq.
                                                     Attorney for Defendant
                                                     TRENTON WILLIAMS
                                                     34 Field Road
                                                     Riverside, Connecticut 06878
                                                     Tel:(203) 249-3601
                                                     Email: arnl@amlonglaw.com



                                                           1
      Case 1:19-cv-00024-AKH Document 133
                                      132 Filed 10/06/20
                                                10/02/20 Page 2 of 2




TO:   LAW OFFICE OF YALE POLLACK
      Attorneys for Plaintiff
      66 Split Rock Road
      Syosset, New York 11791

      DEREK SMITH LAW GROUP PLLC.
      Co-counsel for Plaintiff
      One Penn Plaza Suite 4905
      New York, New York 10119

      CAROTHERS DISANTE & FREUDENBERGER LLP
      Attorneys for Defendants,
      LUMENIS INC, STEVEN GERHART, TODD ROSA and
      GREG MACK
      One Battery Park Plaza 6th Floor
      New York, New York 10004




                                    2
